IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA STATE SYSTEM OF              : No. 632 MAL 2018
HIGHER EDUCATION, LOCK HAVEN              :
UNIVERSITY,                               :
                                          : Petition for Allowance of Appeal from
                   Petitioner             : the Order of the Commonwealth Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
ASSOCIATION OF PENNSYLVANIA               :
STATE COLLEGE AND UNIVERSITY              :
FACULTIES,                                :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of March, 2019, the Petition for Allowance of Appeal is

DENIED and the Application for Stay be DENIED as moot.